PER CURIAM:
MOTION TO DISMISS APPEAL
From an examination of this record it appeared that the appeal bond had not been filed timely by the appellants. Consequently, this court, on its own motion, under date of August 1, 1972, issued a rule ordering the parties to show cause, by briefs, on or before August 21, 1972, why the appeal should not be dismissed. The appellee responded by memorandum, urging that the appeal be dismissed, but there has been no response or reply to the rule by the appellants.
The record reflects that the trial court signed a judgment in the case on March 6, 1972, rejecting plaintiffs’ demands. An order of appeal to this court was signed on March 14, 1972. The appeal bond was filed on July 29, 1972.
Under the provisions of LSA-C.C.P. Art. 2087, more than ninety days having elapsed between the date that the judgment of the trial court became final and the date appellants filed their appeal bond, the appeal was not perfected timely, and this court did not acquire jurisdiction of the appeal. In plain parlance the jurisdiction of the trial court has not been divested nor has our jurisdiction been effectuated. See Orrell v. Southern Farm Bureau Casualty Insurance Company, 248 La. 576, 180 So.2d 710 (1965).
The rule is made absolute and plaintiffs’ appeal is dismissed.
Appeal dismissed.